Order entered October 12, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00177-CR
                                    No. 05-18-00178-CR
                                    No. 05-18-00179-CR
                                    No. 05-18-00180-CR

                      DARVIN DONTERRIUS STAPLES, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 219th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 219-80229-2016

                                          ORDER
       The State’s motion to extend the time for filing a brief is GRANTED. The State’s brief,

received on October 10, 2018, is ORDERED filed as of the date of this order.


                                                    /s/   DAVID L. BRIDGES
                                                          PRESIDING JUSTICE